     Case 2:21-cv-00181-APG-EJY Document 22 Filed 04/22/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and
     COMMONWEALTH LAND TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK NATIONAL ASSOCIATION,                     Case No.: 2:21-CV-00181-APG-EJY
19                            Plaintiff,                 STIPULATION AND ORDER TO
                                                         EXTEND TIME TO REPLY TO
20                    vs.                                MOTIONS TO DISMISS (ECF Nos. 17,
                                                         18)
21     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,                                      FIRST REQUEST
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and
25
     Commonwealth Land Title Insurance Company (“Commonwealth”) (collectively, “Defendants”)
26
     and plaintiff U.S. Bank National Association (“U.S. Bank”), by and through their respective
27
     attorneys of record, which hereby agree and stipulate as follows:
28

                                                     1
                                           STIPULATION AND ORDER
      Case 2:21-cv-00181-APG-EJY Document 22 Filed 04/22/21 Page 2 of 3



1           1.      On January 14, 2021, U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On February 2, 2021, Commonwealth removed the instant case to the United
4    States District Court for the State of Nevada (ECF No. 1.);
5           3.      On April 1, 2021, FNTG and Commonwealth both moved to dismiss U.S. Bank’s
6    complaint. (ECF Nos. 14, 15.);
7           4.      On April 15, 2021, U.S. Bank filed its opposition to FNTG’s motion to dismiss
8    (ECF No. 17). Also on April 15, 2021, U.S. Bank filed its opposition to Commonwealth’s motion
9    to dismiss (ECF No. 18) and a countermotion for partial summary judgment. (ECF No. 19.);
10          5.      Defendants’ respective replies supporting their motion to dismiss are due on April
11   22, 2021, while Commonwealth’s response to U.S. Bank’s countermotion for partial summary
12   judgment is due on May 6, 2021;
13          6.      Counsel for Defendants are requesting a two-week extension of their deadline to
14   file their respective replies supporting their motions to dismiss, through and including May 6,
15   2021, (such that FNTG’s reply, Commonwealth’s reply and Commonwealth’s opposition are all
16   due on May 6, 2021) to afford Defendants counsel additional time to review and respond to U.S.
17   Bank’s various oppositions.
18          7.      Counsel for U.S. Bank does not oppose the requested extension;
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  2
                                        STIPULATION AND ORDER
     Case 2:21-cv-00181-APG-EJY Document 22 Filed 04/22/21 Page 3 of 3



1           8.      This is the first request for an extension made by counsel for Defendants, which is
2    made in good faith and not for the purposes of delay.
3           IT IS SO STIPULATED that Defendants deadline to file their respective replies to their
4    motion to dismiss are hereby extended through and including May 6, 2021.
5    Dated: April 19, 2021                         SINCLAIR BRAUN LLP
6

7                                                  By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
8                                                        Attorneys for Defendants
                                                         FIDELITY NATIONAL TITLE GROUP,
9                                                        INC. and COMMONWEALTH LAND TITLE
                                                         INSURANCE COMPANY
10
     Dated: April 19, 2021                         WRIGHT, FINLAY & ZAK, LLP
11

12
                                                   By:    /s/-Lindsay D. Robbins
13
                                                         LINDSAY D. ROBBINS
                                                         Attorneys for Plaintiff
14
                                                         U.S. BANK NATIONAL ASSOCIATION
15
     IT IS SO ORDERED.
16
                        22nd day of _____________,
            Dated this _____         April         2021.
17
                                                  __________________________________________
18                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
19                                                Case No.: 2:21-CV-00181-APG-EJY
20

21

22

23

24

25

26

27

28

                                                  3
                                        STIPULATION AND ORDER
